Upon consideration of the petition filed by the Attorney General on the 26th day of November 2003 for Writ of Supersedeas of the judgment of the Superior Court, Columbus County, the following order was entered and is hereby certified to Superior Court, Columbus County:
"Dismissed as Moot by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition filed by the Attorney General on the 2nd day of December 2003 in this matter for a writ of certiorari to review the order of the Superior Court, Columbus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed as Moot by order of the Court in conference, this the 5th day of February 2004."